Citation Nr: 0122029	
Decision Date: 08/31/01    Archive Date: 09/06/01	

DOCKET NO.  98-06 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an automobile or other conveyance or special 
adaptive equipment.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from September 1950 
to September 1974.

This matter arises from a decision rendered in March 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied the benefit now sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  In February 2000, the Board 
remanded the case to the RO for additional action.  The Board 
found that the veteran's claim of service connection for loss 
of vision in his left eye was inextricably intertwined with 
the issue on appeal.  The RO denied service connection for 
left eye blindness in August 2000 and advised the veteran and 
his representative.  

In response, the veteran's representative submitted a VA Form 
646 which, in part, requested an examination to determine 
whether there was a nexus between the veteran's service-
connected right eye blindness and his claim of blindness in 
the left eye.  The case then was returned to the Board for 
further appellate consideration.  The Board finds that this 
statement may be construed to be a notice of disagreement 
with the August 2000 denial of service connection.  See 
Gallegos v. Gober, 14 Vet. App. 50 (2000).  The Court found 
that the applicable statute requires only that a NOD contain 
an expression of disagreement with the decision of the 
regional office.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  
The failure to issue a Statement of the Case in such a 
circumstance renders a claim procedurally defective and 
necessitates a Remand.  Godfrey v. Brown, 7 Vet.App. 398, 
408-10 (1995); see also Archbold v. Brown, 9 Vet.App. 124, 
130 (1996).  After the RO has been given the opportunity to 
cure such a defect, the claim will be returned to the Board 
only if the veteran perfects his appeal in a timely manner.  
Smallwood v. Brown, 10 Vet.App. 93, 97 (1997); see also In re 
Fee Agreement of Cox, 10 Vet.App. 361, 374 (1997) ("absent 
an NOD, an SOC and a Form 1-9 [substantive appeal], the BVA 
was not required--indeed, it had no authority--to proceed to 
a decision") (citation omitted).



REMAND

Preliminary review indicates that this case is not yet ready 
for appellate disposition for the reasons that follow.

As part of his substantive appeal submitted in April 1998, 
the veteran asserted that service connection is warranted for 
loss of vision in his left eye; he reasoned that vision in 
his left eye was the result of strain put on it by being 
totally blind as the result of service-connected disability 
associated with his right eye.  As noted in the Board's 
previous remand, that issue is "inextricably intertwined" 
with the issue now on appeal.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  As the Board noted, the success 
of the veteran's claim for an automobile or other adaptive 
equipment hinges upon whether permanent impairment of vision 
of both of his eyes is the result of injury or disease 
incurred or aggravated during active military service.  See 
38 C.F.R. § 3.808(b)(1)(iii) (2000).  The case, therefore, 
was remanded for the RO to address the question of whether 
blindness in the veteran's left eye warrants a grant of 
service connection.  However, the Board also instructed the 
RO to elicit a medical opinion in this regard only if the 
veteran's claim for service connection for blindness of the 
left eye was deemed to be well grounded.  However, during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
became effective.  To implement the provisions of the law, 
the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  In addition to eliminating 
the requirements that the veteran submit evidence of a well-
grounded claim, it provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also included new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary of Veterans Affairs that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

By rating decision dated in August 2000, the RO determined 
that the veteran's claim of entitlement to service connection 
for loss of vision in his left eye was not well grounded.  
The veteran, therefore, was not afforded a VA examination to 
further explore the possibility of an etiological 
relationship between blindness in his right eye (that has 
been determined to be service connected) and blindness in his 
left eye.  As a result of the passage of VCAA, additional 
assistance in the development of the veteran's claim of 
service connection for left eye blindness is necessary.  As 
such, further action by the RO is necessary prior to 
appellate disposition to ensure that the veteran has been 
accorded due process of law.  Appellate consideration of the 
veteran's claim for an automobile or other conveyance or 
special adaptive equipment is deferred.

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The RO should ask the veteran to 
submit any evidence regarding a possible 
relationship between either his military 
service or blindness in his right eye and 
blindness in his left eye.  Any medical 
evidence he may have to support his claim 
should be identified and appropriate 
releases provided so that the RO may 
obtain the records.  Any evidence 
received should be associated with the 
veteran's file.

2.  Following receipt of any additional 
evidence, the veteran then should be 
scheduled for a VA ophthalmological 
examination.  The claims folder should be 
available to the examiner in conjunction 
with the examination.  All indicated 
tests and studies should be accomplished.  
The examiner should indicate whether it 
is as least as likely as not that 
blindness in the veteran's left eye is 
either etiologically related to service 
or blindness in his right eye or whether 
the veteran's left eye blindness has been 
aggravated by his service-connected right 
eye disability.  A complete rationale 
should be given for each opinion and 
conclusion expressed.  

3.  The RO should then review the 
examination report to ensure that it is 
in compliance with this REMAND.  If not, 
it should be returned to the examiner for 
corrective action.

4.  Once the foregoing has been 
accomplished, the RO should again review 
the claim.  Any additional action 
considered necessary to comply with the 
notice and development requirements of 
the Veterans Claims Assistance Act of 
2000 should be undertaken.  If service 
connection for blindness of the veteran's 
left eye remains denied, the veteran and 
his representative should be notified and 
provided with a statement of the case.  
The RO should afford them an opportunity 
to perfect an appeal of the RO's denial 
of this issue by submitting a substantive 
appeal in response thereto.  The RO 
should specifically notify the veteran 
and his representative that the appeal on 
this issue will be returned to the Board 
only if it is perfected by the filing of 
a timely substantive appeal.  In the 
event that the veteran perfects a timely 
appeal of this inextricably intertwined 
issue, it should be certified and 
returned to the Board for appellate 
consideration.

5.  In any event, the remaining issue, 
entitlement to an automobile or other 
conveyance or special adaptive equipment 
should be further considered by the RO.  
If that benefit remains denied, both the 
veteran and his representative should be 
furnished a supplemental statement of the 
case.  Again, they should be given the 
appropriate time period in which to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The veteran need take no action until so informed.  By this 
REMAND the Board intimates no opinion regarding the final 
disposition of the claim.  The appellant has the right to 
submit additional evidence and arguments on the matters that 
the Board has remanded to the RO.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).   



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



